DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 3 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 3 recites the limitation “the first and second metal contacts.”  However, claim 1, from which claim 3 depends, describes the low voltage connection as comprising “a plurality of contact points” rather than a first metal contact and a second metal contact.  Therefore, the limitation “the first and second metal contacts” in claim 3 lacks sufficient antecedent basis.  Appropriate correction is required.
Claim 18 recites the limitation “the first and second metal contacts.”  However, claim 1, from which claim 18 depends, describes the low voltage connection as comprising “a plurality of contact points” rather than a first metal contact and a second metal contact.  Therefore, the limitation “the first and second metal contacts” in claim 18 lacks sufficient antecedent basis.  Appropriate correction is required.  Claims 19-20 are consequently rejected due to their dependence on claim 18.  To note, claim 19 explicitly recites the limitations “the first metal contact” and “the second metal contact.”


Claim Rejections - Nonstatutory Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,983,148.  Although the claims at issue are not identical, they are not patentably distinct from each other.

	Claim 1 of U.S. Patent No. 10,983,148 describes a sensor for a separable connector comprising: “a plug body comprising an insulating resin, the plug body configured to be inserted into the separable connector to encase a high voltage conductor disposed in the separable connector; one or more high voltage capacitors encased by the insulating resin and configured to be electrically coupled to the separable connector at a first end portion when the plug body is inserted; one or more low voltage capacitors electrically coupled in series to the one or more high voltage capacitors to form a capacitive voltage divider; and a low voltage connection configured to provide a low voltage signal corresponding to a high voltage signal present in the separable connector, the low voltage connection comprising a coaxial contact having a first metal contact and a second metal contact.”  Therefore, claim 1 of U.S. Patent No. 10,983,148 teaches the plug body, the capacitive voltage dividing circuit formed from one or more high voltage capacitors and one or more low voltage capacitors, and the low voltage connection comprising a plurality of contact points to provide an electric field reading (claim 1 of U.S. Patent No. 10,983,148 recites a coaxial contact having a first metal contact and a second metal contact), of claim 1 of the present application.

7.	Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-20 of U.S. Patent No. 10,983,148, respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other.

	Dependent claims 2-20 of U.S. Patent No. 10,983,148 teach dependent claims 2-20 of the present application because claims 2-20 of U.S. Patent No. 10,983,148 recite substantially the same subject matter as claims 2-20 of the present application.


Pertinent Prior Art
8.	Zhou et al. – US 2003/0146815
	This document discloses a capacitive voltage transformer comprising a hollow insulating column 3 made of epoxy resin, capacitors C1 and C2 connected in series and positioned within the column 3, and a tapping point having a conductive lead-out (Figs. 1-2; ¶27).  However, this document is silent on, in particular, a low voltage connection comprising a plurality of contact points to provide an electric field reading, as required by claim 1 of the present application.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852